Name: 75/364/EEC: Council Decision of 16 June 1975 setting up an Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  European Union law;  teaching
 Date Published: 1975-06-30

 Avis juridique important|31975D036475/364/EEC: Council Decision of 16 June 1975 setting up an Advisory Committee on Medical Training Official Journal L 167 , 30/06/1975 P. 0017 - 0018 Finnish special edition: Chapter 16 Volume 1 P. 0010 Greek special edition: Chapter 05 Volume 2 P. 0050 Swedish special edition: Chapter 16 Volume 1 P. 0010 Spanish special edition: Chapter 06 Volume 1 P. 0200 Portuguese special edition Chapter 06 Volume 1 P. 0200 COUNCIL DECISION of 16 June 1975 setting up an Advisory Committee on Medical Training (75/364/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the draft Decision submitted by the Commission; Whereas, in its resolution of 6 June 1974 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications, the Council declared itself in favour of the establishment of advisory committees; Whereas, in the context of the mutual recognition of diplomas, certificates and other evidence of formal qualifications and the coordination of the conditions for taking up the activities of a doctor, it is important to ensure a comparably demanding standard of training; Whereas, to contribute to the achievements of this objective, it is desirable to set up an Advisory Committee to advise the Commission, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on Medical Training, hereinafter called the "committee", shall be set up within the Commission. Article 2 1. The task of the committee shall be to help to ensure a comparably demanding standard of medical training in the Community, with regard both to basic training and further training. 2. It shall carry out this task in particular by the following means: - exchange of comprehensive information as to the training methods and the content, level and structure of theoretical and practical courses provided in the Member States; - discussion and consultation with the object of developing common approaches to the standard to be attained in the training of doctors and, as appropriate, to the structure and content of such training; - keeping under review the adaptation of medical training to developments in medical science and teaching methods. 3. The committee shall communicate to the Commission and the Member States its opinions and recommendations including, when it considers it appropriate, suggestions for amendments to be made to the Articles relating to medical training in Directives No 75/362/EEC (1) and No 75/363/EEC (2). 4. The committee shall also advise the Commission on any matter which the Commission may refer to it in relation to medical training. Article 3 1. The committee shall consist of three experts from each Member State, as follows: - one expert from the practising profession; - one expert from the medical faculties of the universities; - one expert from the competent authorities of the Member States. 2. There shall be an alternate for each member. Alternates may attend the meetings of the committee. 3. The members and alternates described in paragraphs 1 and 2 shall be nominated by the Member States. The members referred to in the first and second indent of paragraph 1 and their alternates shall be nominated upon the proposal of the practising profession and the universities. The members and alternates thus nominated shall be appointed by the Council. Article 4 1. The term of office for a member of the committee shall be three years. After the expiry of this (1)See page 1 of this Official Journal. (2)See page 14 of this Official Journal. period the members of the Committee shall remain in office until replacements have been provided for or their term of office is renewed. 2. The term of office of a member may end before expiry of the period of three years by virtue of resignation or death of the member, or his replacement by another person, in accordance with the procedure prescribed in Article 3. Such an appointment would be for the remainder of the term of office. Article 5 The committee shall elect a chairman and two deputy chairmen from its own membership. It shall adopt its own rules of procedure. The agenda for meetings shall be drawn up by the chairman of the committee in consultation with the Commission. Article 6 The committee may set up working parties, call upon and allow observers or experts to assist it in connection with all the special aspects of its work. Article 7 The secretariat shall be provided by the Commission. Done at Luxembourg, 16 June 1975. For the Council The President R. RYAN